Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he was, inter alia, not available for employment.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [SD NY; 79 Civ 5899]). Claimant fails to allege any procedural errors on appeal and we conclude that the Board’s determination is supported by substantial evidence.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.